Case 0:21-cv-60116-RKA Document 45 Entered on FLSD Docket 06/15/2021 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 21-60116-CIV-ALTMAN/Hunt

  DONALD G. PETROCK,

         Plaintiffs,
  v.

  J&J TOWING, INC.,

        Defendant.
  _________________________________________/

                                                 ORDER

         On March 22, 2021, the parties filed a Joint Motion to Approve Settlement [ECF No. 16] (the

  “Motion”). On May 20, 2021, U.S. Magistrate Judge Patrick M. Hunt issued a Report and

  Recommendation, [ECF No. 37] (the “R&R”), finding “that the Settlement Agreement is a fair and

  reasonable resolution of a bona fide FLSA dispute and recommending that this Court (1) grant the

  Parties’ Joint Motion for Approval of Settlement Agreement, (2) approve the Parties’ Settlement

  Agreement, and (3) dismiss this action with prejudice. R&R at 3. In his R&R, Judge Hunt also warned

  the parties that they “may serve and file written objections to any of [Judge Hunt’s] findings and

  recommendations” [w]ithin fourteen (14) days after being served with a copy of this Report and

  Recommendation[.]” No party has objected, and the time to do so has passed.

         When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review that disposition de novo. FED. R. CIV. P. 72(b)(3). But when no party has timely objected, “the

  court need only satisfy itself that there is no clear error on the face of the record in order to accept

  the recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation omitted). Although

  Rule 72 itself is silent on the standard of review, the Supreme Court has acknowledged that Congress’s

  intent was to require de novo review only when objections have been properly filed—and not when

  neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Congress
Case 0:21-cv-60116-RKA Document 45 Entered on FLSD Docket 06/15/2021 Page 2 of 2



  intended to require district court review of a magistrate [judge]’s factual or legal conclusions, under a

  de novo or any other standard, when neither party objects to those findings.”). In any event, the “[f]ailure

  to object to the magistrate [judge]’s factual findings after notice precludes a later attack on these

  findings.” Lewis v. Smith, 855 F.2d 736, 738 (11th Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404,

  410 (5th Cir. 1982)).

          The Court has reviewed the R&R, the Complaint, the record, and the applicable law and finds

  no clear error in the R&R. Accordingly, the Court hereby

          ORDERS AND ADJUDGES as follows:

          1. The R&R [ECF No. 37] is ADOPTED.

          2. The Joint Motion for Settlement as to Count I [ECF No. 16] is GRANTED.

          3. The Settlement Agreement [ECF No. 16, Ex. A] is APPROVED.

          4. Count I is DISMISSED with prejudice, with each party to bear its own costs and fees,

              except as otherwise agreed.

          5. All other pending motions are DENIED as moot. Any pending deadlines and hearings

              are TERMINATED.

          6. The Court retains jurisdiction to enforce the terms of the Settlement Agreement.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 15th day of June 2021.




                                                              _________________________________
                                                              ROY K. ALTMAN
                                                              UNITED STATES DISTRICT JUDGE

  cc:     counsel of record




                                                       2
